UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 001-34709 GLOBAL GEOPHYSICAL SERVICES, INC. (Name of registrant as specified in its charter) DELAWARE 05-0574281 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 13927 South Gessner Road Missouri City, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(713) 972-9200 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(check one): Large accelerated filer [ ] Accelerated filer [x] Non-accelerated filer [ ] Smaller reporting company[ ] Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes [ ]No [x] At November 4, 2013, there were 38,117,059shares of common stock, par value $0.01 per share, outstanding. GLOBAL GEOPHYSICAL SERVICES, INC. Table of Contents PART I.FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets as ofSeptember 30, 2013 (Unaudited) andDecember 31, 2012 1 Consolidated Statements of Operations for the Three Months and Nine Months Ended September 30, 2013 and 2012 (Unaudited) 3 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2013 and 2012 (Unaudited) 4 Consolidated Statements of Stockholders’ Equity (Unaudited) 5 Notes to Consolidated Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3.Quantitative and Qualitative Disclosure About Market Risk 33 Item 4.Controls and Procedures 33 PART II.OTHER INFORMATION Item 1.Legal Proceedings 34 Item 1A.Risk Factors 34 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3.Defaults Upon Senior Securities 34 Item 4.Mine Safety Disclosures 34 Item 5.Other Information 34 Item 6.Exhibits 35 Signatures 36 ii GLOBAL GEOPHYSICAL SERVICES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands) September 30, December 31, (unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash investments Accounts receivable, net Inventory - Income and other taxes receivable Prepaid expenses and other current assets TOTAL CURRENT ASSETS MULTI-CLIENT LIBRARY, net PROPERTY AND EQUIPMENT, net GOODWILL INTANGIBLE ASSETS, net OTHER ASSETS TOTAL ASSETS $ $ See accompanying notes to consolidated financial statements. 1 GLOBAL GEOPHYSICAL SERVICES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (CONTINUED) (In thousands, except par value and share amounts) September 30, December 31, (unaudited) LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Current portion of long-term debt Current portion of capital lease obligations Income and other taxes payable Deferred revenue Other payables TOTAL CURRENT LIABILITIES DEFERRED INCOME TAXES, net LONG-TERM DEBT, net of current portion and unamortized discount CAPITAL LEASE OBLIGATIONS, net of current portion NON-CONTROLLING INTERESTS OTHER LIABILITIES TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Common stock, $0.01 par value, 100.0 million shares authorized, 48.3 million and 47.6 million shares issued and 38.1 million and 37.6 million shares outstanding at September 30, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Less: treasury stock, at cost, 10.2 million and 10.0 million shares at September 30, 2013 and December 31, 2012, respectively TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to consolidated financial statements. 2 GLOBAL GEOPHYSICAL SERVICES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) Three Month Period Ended September 30, Nine Month Period Ended September 30, (unaudited) (unaudited) REVENUES Proprietary Revenues $ Multi-client Data Library Pre-commitments Multi-client Data Library Late Sales TOTAL REVENUES OPERATING EXPENSES Operating Costs Multi-client Data Library Revenue Amortization Depreciation & Other Amortization TOTAL OPERATING EXPENSES MULTI-CLIENT DATA LIBRARY AND OTHER IMPAIRMENT MULTI-CLIENT DATA LIBRARY COMMISSIONS - - SELLING, GENERAL AND ADMINISTRATIVE EXPENSES GAIN ON DISPOSAL OF PROPERTY AND EQUIPMENT ) INCOME (LOSS) FROM OPERATIONS ) ) OTHER EXPENSE Interest expense, net ) Foreign exchange loss ) Other expense, net ) TOTAL OTHER EXPENSE ) INCOME (LOSS) BEFORE INCOME TAXES ) ) INCOME TAX EXPENSE (BENEFIT) ) ) INCOME (LOSS) AFTER INCOME TAXES ) ) NET INCOME (LOSS), attributable to non-controlling interests 98 ) ) NET INCOME (LOSS), attributable to common shareholders $ ) $ $ ) $ INCOME (LOSS) PER COMMON SHARE Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ WEIGHTED AVERAGE SHARES OUTSTANDING Basic Diluted See accompanying notes to consolidated financial statements. 3 GLOBAL GEOPHYSICAL SERVICES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Nine Month Period Ended September 30, (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss), attributable to common shareholders $ ) $ Adjustments to reconcile net income (loss) to net cashprovided by operating activities: Depreciation (net) and amortization expense Multi-client data library and other impairment Non-cash revenue from Multi-client data exchange ) ) Deferred tax expense (benefit) ) Gain on sale of assets ) ) Bad debt expense Stock-based compensation Other Effects of changes in operating assets and liabilities Accounts receivable, net Inventory ) ) Prepaid expenses and other current assets ) ) Accounts payable and accrued expenses ) Deferred revenue ) ) Other ) NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment ) ) Investment in Multi-client library ) ) Investment in unconsolidated affiliate ) ) Change in restricted cash investments Purchase of intangibles ) ) Proceeds from involuntary conversion of assets - Proceeds from sale of assets NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES Net proceeds from long-term debt Net proceeds from (payments on) revolving credit facility ) 60 Debt issuance costs ) ) Proceeds from sale and leaseback transaction - Principal payments on capital lease obligations ) ) Purchase of treasury stock (2
